      Case 1:19-cv-09616-ALC-SLC Document 53 Filed 02/02/21 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
BNP PARIBAS,
                          Plaintiff,

       -v-                                                CIVIL ACTION NO.: 19 Civ. 9616 (ALC) (SLC)

KURT ORBAN PARTNERS LLC AND MATT ORBAN,                                      ORDER

                              Defendants.

SARAH L. CAVE, United States Magistrate Judge.

                                       I. INTRODUCTION

       Before the Court is the motion of Traxys North America LLC (“Traxys”) to intervene as a

plaintiff in this action pursuant to Federal Rule of Civil Procedure 24(a) as a matter of right, or

Rule 24(b) with permission (the “Motion”). (ECF No. 34 at 5, 8). Plaintiff BNP Paribas (“BNPP”)

opposes the Motion (ECF No. 37), and Defendants Kurt Orban Partners LLC (“KOP”) and Matt

Orban (“Orban”) (KOP and Orban, together, “Defendants”) take no position (ECF No. 38). For the

reasons set forth below, the Motion is GRANTED.

                                       II. BACKGROUND

   A. Factual Background

       On July 13, 2018, KOP and Traxys entered into an agreement pursuant to which Traxys

would sell to KOP steel alloy bars (the “Steel Contract”). (ECF Nos. 1 ¶ 23; 34 at 5). Orban

personally guaranteed KOP’s payment obligation under the Steel Contract (the “Guarantee”).

(ECF No. 34 at 5).

       Traxys alleges that it delivered the steel alloy bars to KOP under the Steel Contract and

on July 18, 2018 invoiced KOP in the sum of $4,531,713.03 (the “KOP Receivable”). (ECF No. 34
      Case 1:19-cv-09616-ALC-SLC Document 53 Filed 02/02/21 Page 2 of 11




at 5). Traxys states that KOP did not pay the July 18, 2018 invoice, and that despite proper

demand, Orban failed to pay under the Guarantee. (Id.)

       Separately, Traxys and BNPP entered into an Amended and Restated Master Accounts

Receivable Purchase Agreement (“MARPA”) under which BNPP agreed to buy from Traxys certain

accounts receivable, including the KOP Receivable owed under the Steel Contract. (ECF No. 34

at 5). On July 20, 2018, pursuant to the MARPA, BNPP purchased all of Traxys’s right, title and

interest in the KOP Receivable. (Id.) Under the MARPA, Traxys remained obligated to act as

BNPP’s servicer in collecting the KOP Receivable. (Id.) From July 20, 2018 until October 8, 2019,

Traxys acted as servicer under the MARPA, and “diligently pursued collection of the KOP

Receivable.” (Id.)

       BNPP held a trade credit insurance policy on the KOP Receivable that was issued by Coface

North America Insurance Company (“Coface”). (ECF No. 34 at 6). On November 26, 2018, Traxys

notified BNPP that the KOP Receivable was overdue, and in turn, BNPP notified Coface. (Id.)

Coface initiated a claim investigation and retained the law firm Carlton Fields as outside counsel

for the investigation. (Id.) Carlton Fields wrote to KOP demanding payment of the overdue KOP

Receivable; in response, KOP counsel for the first time disputed the debt owed under the Steel

Contract. (Id.)

       On May 8, 2019 Coface notified BNPP that:

       cover in respect of this claim is hereby suspended until such time as BNP has
       established that: (i) BNP suffered a loss due to nonpayment of a debt arising from
       a legally binding sales contract which is eligible for cover under the Policy, and
       (ii) that KOP’s dispute regarding the debt is resolved in BNP’s favor by arbitration
       or a final court decision that binding on both parties.




                                                2
      Case 1:19-cv-09616-ALC-SLC Document 53 Filed 02/02/21 Page 3 of 11




(ECF No. 34 at 6). Traxys states that Coface’s notice to BNPP was the first time Traxys learned of

KOP’s dispute concerning the KOP Receivable. (Id.) BNPP advised Traxys that it was working with

Coface to resolve the matter, but Coface’s position remained unchanged. (Id. at 7). During this

time, BNPP did not allow Traxys to commence legal action against KOP or Orban to recover the

KOP Receivable, and on October 8, 2019, BNP revoked Traxys’s authority to act as servicer under

the MARPA and prohibited any further discussions with KOP or Orban. (Id.)

       Traxys states that leading up to the commencement of this action, Traxys “urged BNPP to

include in its complaint against KOP a claim for account stated,” but BNPP declined. (ECF No. 34

at 7). On January 17, 2020, BNPP sought to invoke its right under the MARPA to demand that

Traxys repurchase form BNPP the KOP Receivable; Traxys disputes this repurchase demand. (Id.)

When the District Court denied Defendants’ motion to dismiss (ECF No. 25o), Traxys requested

that BNPP amend its complaint to assert the account stated claim, which BNPP again declined.

(ECF No. 34 at 7).

   B. Procedural Background

       On October 17, 2019, BNPP filed the complaint against Defendants seeking to recover the

KOP Receivable under the Steel Contract (the “Complaint”). (ECF No. 1). The Complaint alleges

a single claim against KOP for breach of the Steel Contract, and a single claim against Orban for

breach of the Guarantee. (Id. at 8–9).

       On July 31, 2020, the Honorable Andrew L. Carter, Jr. denied Defendants’ motion to

dismiss for lack of jurisdiction (ECF No. 25), and on August 14, 2020, Defendants answered the

Complaint (ECF No. 29). In their answer, Defendants deny that they owe BNPP any funds, and

deny that BNPP has any right to directly enforce the terms of the Steel Contract. (Id. ¶¶ 11, 15).


                                                3
      Case 1:19-cv-09616-ALC-SLC Document 53 Filed 02/02/21 Page 4 of 11




       On September 22, 2020, this Court conduct an initial conference and adopted the parties’

proposed case management plan. (ECF No. 31). Under the current case management schedule,

fact discovery is to be completed by February 15, 2021. (Id.) Orban’s request for an extension

of time until April 15, 2021 to complete discovery, in which BNPP does not join, is the subject of

an upcoming conference with the Court. (ECF Nos. 51, 31).

       On November 9, 2020 Traxys filed the Motion seeking to intervene as a right pursuant to

Federal Rule of Civil Procedure 24(a), or in the alternative, with permission pursuant to Rule

24(b). (ECF No. 34). Traxys seeks to intervene as a Plaintiff in order to prove that the KOP

Receivable is valid and to protect its economic interests in the event that it becomes legally

obligated under the MARPA to repurchase the KOP Receivable from BNPP. (Id. at 8). BNPP

argues that the Motion should be denied because: (1) Traxys has no standing to pursue the

account stated claim; (2) Traxys has misconstrued its repurchase obligation under the MARPA in

arguing that it has an interest in this case; and (3) adding Traxys as a party would not advance

the action. (ECF No. 37).

                                        III. DISCUSSION

   A. Legal Standards

       “Intervention as of right under Rule 24(a)(2) is granted when an applicant: (1) files a

timely motion; (2) asserts an interest relating to the property or transaction that is the subject of

the action; (3) is so situated that without intervention the disposition of the action may, as a

practical matter, impair or impede its ability to protect its interest; and (4) has an interest not

adequately represented by the other parties.” Ferguson v. Ruane Cuniff & Goldfarb Inc., No. 17

Civ. 6685 (ALC), 2019 WL 1434435, at *2 (S.D.N.Y. Mar. 29, 2019) (internal citations omitted).


                                                 4
      Case 1:19-cv-09616-ALC-SLC Document 53 Filed 02/02/21 Page 5 of 11




       Permissive intervention is “wholly discretionary with the trial court.” U.S. Postal Serv. v.

Brennan, 579 F.2d 188, 191 (2d Cir. 1978). “In deciding whether to permit intervention under

Rule 24(b), courts generally consider the same factors that are relevant as of right under Rule

24(a)(2).” Olin Corp. v. Lamorak Ins. Co., 325 F.R.D. 85, 87 (S.D.N.Y. 2018) (internal citation

omitted). “However, ‘[t]he principal guide in deciding whether to grant permissive intervention

is whether the intervention will unduly delay or prejudice the adjudication of the rights of the

original parties.’” Ferguson, 2019 WL 1434435, at *2 (quoting Olin Corp., 325 F.R.D. at 87). Under

Rule 24(b)(1)(B), “[a]n applicant may be allowed to intervene permissively if ‘upon timely

application . . . [its] claim or defense and the main action have a question of law or fact in

common.’” Rep. of Phil. v. Christie’s, No. 98 Civ. 3871 (RPP), 2000 WL 1056300, at *2 (S.D.N.Y.

Aug. 1, 2000) (quoting United States v. Pitney Bowes, Inc., 25 F.3d 73 (2d Cir. 1994)). “Other

relevant factors include the nature and extent of the intervenors’ interests, whether their

interests are adequately represented by existing parties, and whether proposed intervenors will

significantly contribute to the full development of the suit’s underlying factual issues and to the

just and equitable adjudication of the legal questions presented.” Ferguson, 2019 WL 1434435,

at *2. “The ‘principal consideration’ for permissive intervention is ‘whether the intervention will

unduly delay or prejudice the adjudication of the rights of the original parties.’” Battle v. City of

New York, No. 11 Civ. 3599, 2012 WL 112242, at *6 (S.D.N.Y. Jan. 12, 2012) (quoting U.S. Postal

Serv., 579 F.2d at 191). “Additional parties always take additional time which may result in delay,

but this does not mean that intervention should be denied. The rule requires the court to

consider whether intervention will unduly delay the adjudication.” Ass’n of Conn. Lobbyists LLC

v. Garfield, 241 F.R.D. 100, 102 (D. Conn. 2007) (internal citations omitted).


                                                 5
      Case 1:19-cv-09616-ALC-SLC Document 53 Filed 02/02/21 Page 6 of 11




   B. Application

               1. Timeliness

       “Timeliness is the threshold consideration for both mandatory and permissive

intervention.” Ferguson, 2019 WL 1434435, at *2. Traxys argues that granting the Motion will

neither prejudice the existing parties nor delay the progress of the case. (ECF No. 34 at 10).

Defendants do not argue that the Motion is untimely nor that they would be prejudiced by

Traxys’s intervention. (See ECF No. 37).

       “‘The timeliness requirement is flexible’” and the decision is one entrusted to the district

court’s “‘sound discretion.’” Pike Co., Inc. v. Universal Concrete Prods. Inc., 284 F. Supp. 3d 376,

394 (W.D.N.Y. 2018) (citing United States v. Yonkers Bd. of Educ., 801 F.2d 593, 594–95 (2d Cir.

1986)). In determining whether a motion to intervene is timely, courts consider “(1) how long

the applicant had notice of the interest before it made the motion to intervene; (2) prejudice to

existing parties resulting from any delay; (3) prejudice to the applicant if the motion is denied;

and (4) any unusual circumstances militating for or against a finding of timeliness.” In re Bank of

N.Y. Derivative Litig., 320 F.3d 291, 300 (2d Cir. 2003) (internal citations omitted).

       Here, Traxys filed the Motion on November 9, 2020 (ECF No. 34), soon after the District

Court denied Defendants’ motion to dismiss (ECF No. 25) and after Defendants’ August 14, 2020

Answer (ECF No. 29). Although Traxys could have moved to intervene sooner, BNPP has not

argued that it would suffer any prejudice by the intervention, and Traxys did not wait until a

critical moment in the case to bring the Motion. Orban has already moved for an extension of

the Fact Discovery deadline (ECF No. 51) and it is undisputed that Traxys will be involved in the

case: BNPP has served a subpoena on Traxys for documents, and Traxys will be required to


                                                  6
      Case 1:19-cv-09616-ALC-SLC Document 53 Filed 02/02/21 Page 7 of 11




produce evidence and witnesses in this matter. (ECF No. 37 at 3). Because granting the Motion

would not delay the case or prejudice the existing parties, the Court deems it timely. See First

Mercury Ins. Co. v. Shawmut Woodworking & Supply, Inc., No. 12 Civ. 1096 (JBA), 2014 WL

12573387, at *4 (D. Conn. June 17, 2014) (quoting Hartford Fire Ins. Co. v. Mitlof, 193 F.R.D. 154,

160 (S.D.N.Y. 2000)) (“’It is firmly established that the most significant criterion in determining

timeliness is whether the delay in moving for intervention has prejudiced any of the existing

parties.’”).

               2. Common questions of law or fact

        For permissive intervention, Traxys must also demonstrate that it “has a claim or defense

that shares with the main action a common question of law or fact.” Fed. R. Civ. P. 24(b)(1)(B).

“However, ‘[t]he words claim or defense [in permissive intervention] are not to be read in a

technical sense, but only require some interest on the part of the applicant.’” Louis Berger Grp.,

Inc. v. State Bank of India, 802 F. Supp. 2d 482, 488 (S.D.N.Y. 2011) (quoting Dow Jones & Co. v.

U.S. Dep’t of Justice, 161 F.R.D. 247, 254 (S.D.N.Y. 1995)).

        BNPP focuses its opposition on its contention that because Traxys could not pursue its

claim for account stated against the Defendants in an independent action, it should not be

permitted to intervene in this one. (ECF No. 37 at 1–2). BNPP states that it “currently owns (and

is exercising) the exclusive right to pursue KOP and Orban in connection with the Steel

Receivable,” and that “Traxys should not be permitted to intervene in this case where it would

be unable to assert claims against the Defendants, including the ‘account stated’ claim

referenced in” the Motion. (Id.) In addition, BNPP posits that Traxys’s obligation under the




                                                 7
      Case 1:19-cv-09616-ALC-SLC Document 53 Filed 02/02/21 Page 8 of 11




MARPA remains consistent regardless of the outcome of this case, and thus Traxys has “no

concrete interest in the outcome of this case.” (Id. at 2).

       Even if Traxys’s interest were deemed too removed for intervention as a right, see New

York v. Scalia, No. 20 Civ. 1689 (GHW), 2020 WL 3498755, at *2 (S.D.N.Y. June 29, 2020) (“[A]n

interest that is . . . contingent upon the occurrence of a sequence of events before it becomes

colorable, will not satisfy the rule.”), it is undisputed that Traxys has “some interest” in the

outcome of this action. That is, if BNPP succeeds in collecting the KOP Receivable in this action,

Traxys would only remain liable “to BNPP for interest and for costs incurred during BNPP’s pursuit

of recovery.” (ECF No. 37 at 2–3). If BNPP fails to collect the KOP Receivable, it may demand that

Traxys repurchase the KOP Receivable and pay interests, costs and attorneys’ fees, which, in fact,

it already has. (Id. at 2). See Louis Berger Grp., Inc., 802 F. Supp. 2d at 488 (holding that

permissive intervention only requires “some interest on the part of the applicant”).

       Traxys seeks to assert a claim defending its actions in connection with the Steel Contract

at issue in this case, which raises common questions of law and fact because “both [proposed

plaintiff-intervenor’s] and Plaintiff's claims involve the interpretation of the rights and obligations

of the parties within same contract.” Pike Co., Inc., 284 F. Supp. 3d at 394 (citing Kirby v. Coastal

Sales Assocs., Inc., 199 F.R.D. 111, 119 (S.D.N.Y. 2001)) (“There are common questions of law and

fact in this case, as both [the plaintiff]'s and [the intervenor]'s claims are for breach of the same

contracts.”). Therefore, the Court finds that Traxys maintains a claim “that shares with the main

action a common question of law or fact.” Fed. R. Civ. P. 24(b)(1)(B).




                                                  8
      Case 1:19-cv-09616-ALC-SLC Document 53 Filed 02/02/21 Page 9 of 11




               3. Absence of undue delay or prejudice and inadequacy of representation

       As stated above, BNPP does not argue that granting the Motion will result in undue delay

or prejudice to the existing parties, rather, they state that “it is unclear what value Traxys would

add by intervening in this case if it has no standing to assert any claim, including an ‘account

stated’ claim.” (ECF No. 37 at 3). BNPP also does not argue that its representation of Traxys’s

interest in “adequate,” although the Court notes that Traxys and BNPP share the same ultimate

objective – collecting the KOP Receivable from Defendants. (Id.) Traxys contends that BNPP does

not adequately represent its interests because it has refused to include a claim for account

stated, despite Traxys’s insistence that there is a basis for that claim. (ECF No. 34 at 13).

       The Court also notes that Traxys is already involved in this litigation; BNPP has served a

subpoena on Traxys for documents, and Traxys will be required to produce evidence and

witnesses in this matter. (See ECF No. 37 at 3). Given that Traxys was an original party to the

Steel Contract, payment for which is at issue in this case, the Court finds that its intervention

would “significantly contribute to full development of the underlying factual issues and to the

just and equitable adjudication of the legal questions presented.” Ass’n of Conn. Lobbyists LLC,

241 F.R.D. at 103; see Int’l Design Concepts, LLC v. Saks Inc., 486 F. Supp. 2d 229, 235 (S.D.N.Y.

2007) (same). Because Traxys’s proposed intervenor claim and BNPP’s claims arise from a single

set of operative facts, Traxys’s participation in this suit will “help to provide the Court with a full

picture of the issues to be decided and will permit the issues to be fully and thoroughly evaluated

in an efficient, just, and speedy manner.” Schaghticoke Tribal Nation v. Norton, No. 06 Civ. 81

(PCD), 2006 WL 1752384, at *9 (D. Conn. June 14, 2006).




                                                  9
     Case 1:19-cv-09616-ALC-SLC Document 53 Filed 02/02/21 Page 10 of 11




       Accordingly, the Court finds the lack of prejudice to the existing parties, and the fact that

the addition of Traxys would help develop the factual record weigh in favor of granting the

Motion. Pike Co., Inc., 284 F. Supp. 3d at 394 (granting motion to intervene where “[n]otably

absent from Defendant’s submissions is any argument that the intervention requested would

unduly delay or prejudice the adjudication of the rights of the original parties” (internal citations

omitted)).

                                       IV. CONCLUSION

       The Court finds that Traxys has sufficiently stated a case for permissive intervention under

Rule 24(b). As noted above, the standard for permissive intervention is more liberal than that

for intervention as of right, and requires at a minimum that the proposed intervenor has “a claim

or defense that shares with the main action a common question of law or fact.” Fed. R. Civ.

P. 24(b)(1)(B). Here, Traxys has shown that the question of its performance under the Steel

Contract is germane to the main litigation. Permitting Traxys to intervene would not prejudice

the rights of any other parties to the litigation nor unduly delay the resolution of this case.

Discovery remains ongoing and the inclusion of Traxys in that process ensures that it has access

to documents and testimony to defend itself from any potential liability arising from a finding for

Defendants. See N. Shore-Long Island Jewish Health Sys., Inc. v. MultiPlan, Inc., No. 12 Civ. 1633

(JMA) (AKT), 2015 WL 777248, at *24 (E.D.N.Y. Feb. 13, 2015), adopted by, 2015 WL 1345814

(E.D.N.Y. Mar. 25, 2015). Therefore, the Motion is GRANTED.

       At the status conference scheduled for February 3, 2021 at 10:00 am, the Court will

discuss the motion for an extension of time to complete discovery. (ECF No. 51). If this Order




                                                 10
     Case 1:19-cv-09616-ALC-SLC Document 53 Filed 02/02/21 Page 11 of 11




does not provide Traxys with enough time to meaningfully participate in the conference as

scheduled, the parties may seek adjournment to a later date.


Dated:        New York, New York
              February 2, 2021




                                              11
